DUNKLIN, Chief Justice.
This suit was instituted by Flora Mae Floore against Walter D. Wells and wife for debt and foreclosure of a mortgage to secure the same on certain real estate situated in Tarrant county. Plaintiff sued out a writ of sequestration which was levied upon the property covered by the mortgage. The defendant then obtained from the district court in which the suit was pending a writ of injunction temporarily restraining the plaintiff from taking any further steps to enforce the foreclosure sought.
The writ of injunction was issued under and by virtue of what’is known as the moratorium statute, as shown by the Acts of the Second Called Session of the Legislature of 1934 (chapter 16 [Vernon’s Ann. Civ. St. art. 2218b note]). In a recent decision the Supreme Court has decided that that act was unconstitutional and void. Travelers’ Ins. Co. v. Marshall, 76 S.W.(2d) 1007. Hence the judgment of the trial court granting the injunction prayed for is reversed, and the writ of injunction issued is dissolved. And this judgment will be certified to the trial court for observance. The costs of this appeal are taxed against the appellees, defendants in the trial court.